ADAMS, Circuit Judge.
This is an appeal from a decree dismissing a bill for want of equity. The relief sought was an injunctive order against the infringement of a trade-mark and an accounting of damages and profits.
*395The facts and questions of law involved are substantially like those in the «•ase of Kessler & Company v. Goldsfrom (just decided) 177 Eod. 392, and for the reasons stated in that case the decree in this must be reversed, and the cause remanded to the Circuit Court, with directions to enter a decree awarding complainant the injunctive relief prayed for. in the bill, and conforming in other respects to the views expressed in the opinion in that case.